Citation Nr: 1628147	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-28 494	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2015 Board decision that denied entitlement to service connection for a disability of infectious hepatitis (claimed as hepatitis B).

(The issue of entitlement to an increased disability rating for the service-connected keratolysis exfoliativa, and dermatitis, is addressed in a separate Board decision under docket number 07-33 281.)


REPRESENTATION

Moving party represented by:  New Jersey Department of Military and Veterans'  
	     Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran, the Moving Party, served on active duty from September 1967 to June 1970. 

As noted in the separate Board decision addressing the Veteran's claim for a higher rating for his service-connected keratolysis exfoliativa and dermatitis, the Veteran changed representatives during the pendency of the appeal.  As the request for change in representation concerning the increased rating claim was not received within 90 days of certification of the appeal, the Board declined to accept the change in representation as to that issue at this time.  Nevertheless, as the Veteran motion for CUE is a separate matter of original jurisdiction for the Board and does not require certification from the agency of original jursidcation, the Board recognizes the December 2015 VA Form 21-22, appointing the New Jersey Department of Military and Veterans' Affair as his representative with respect to the motion of CUE in the prior Board decision that is currently before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records.


FINDING OF FACT

The Moving Party and his representative have not filed a motion for revision in the Board's April 8, 2015, decision that sets forth clearly and specifically the alleged CUE of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.



CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2015).

A CUE motion must also set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general/non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).

Following the issuance of the April 2015 Board decision, the Moving Party asserted in a statement dated May 16, 2015, that he would like to file a motion for revision based on CUE as there were numerous contradictions in the letter from the Board and it was "an easy way out of 40 or so years of neglect".  However, the Moving Party's motion did not indicate the date of the Board decision in question and therefore fails to satisfy the requirement set forth in 38 C.F.R. § 20.1404(a) (2015).  Furthermore, the Moving Party's statement did not specify the error or errors of fact or law in the Board decision, the legal or factual basis for such allegations, or why the result of the decision would have been manifestly different but for the alleged error.  Instead, the statement was a nonspecific allegation of error, thereby failing to satisfy the requirements set forth in § 38 C.F.R. § 20.1404(a) (2015). 

Nevertheless, the Board inferred the Moving Party's statement that he was referencing the April 8, 2015, decision that in pertinent part denied entitlement to service connection for infectious hepatitis (claimed as hepatitis B).  In a subsequent letter, the Board informed the Moving Party that his motion had been assigned a docket number, and urged him to review the rules relating to CUE motions found at 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400-141 1 (2015).  The Board received no response from the Moving Party.

Because the Moving Party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a), (b) (2015), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




